Citation Nr: 1508054	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-46 840A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1997 to March 1998, from January 2003 to July 2003, from January 2005 to May 2005, from October 2005 to September 2007, and from April 2009 to December 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2008 rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Roanoke, Virginia, RO.

In October 2012, the Board remanded the claim for entitlement to service connection for a mild reactive airway disease for further development.  That development has been completed and the issue has been returned to the Board.  That issue has been recharacterized as entitlement to service connection for a respiratory disorder.

In October 2012, the Board also denied the claim for an initial rating in excess of 50 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, the Veteran's representative and VA's General Counsel submitted a Joint Motion for Partial Remand (Joint Motion) to the Court.  In an October 2013 Order, the Court granted the Joint Motion.  In April 2014, the Board remanded the PTSD rating claim for further development.  Such development has been completed and the claim has been returned to the Board.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has manifested in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's April 2014 remand.

The Veteran was provided VA medical examinations in June 2008, February 2011, and October 2014.  These examinations are sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the PTSD claim.

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  

GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

In a November 2007 Psychology Consult, which was conducted in between his two last periods of service, the Veteran reported having ongoing symptoms of a panic attack to include racing heart beat, shortness of breath, difficulty swallowing, hands and feet becoming sweaty, and high levels of anxiety.  He also noted distressing recollections and nightmares.  He works to suppress these thoughts.  He feels numb and detached from others.  He has anger outbursts and irritability, and has some difficulty concentrating but this has improved with medication (he takes Zoloft and sometimes Klonopin).  He also has hypervigilance and exaggerated startle response.  

Upon examination, he was appropriately dressed and presented good hygiene.  He was alert and oriented.  His mood was mildly anxious and affect was constricted.  His speech was of normal rate and flow.  His thought processes were logical, coherent, and goal-oriented.  He denied suicidal or homicidal ideation.  He exhibited good judgment and insight into his current situation.  The examiner diagnosed Axis I PTSD and assigned a GAF score of 60. 

The Veteran underwent a VA examination in June 2008.  He arrived on time and was casually dressed.  There was no psychomotor agitation or retardation.  His attention span was grossly normal.  There was no formal disorder of thought.  Thought and perception was clear and cognition was intact.  Affect and mood were anxious and tearful at times but not clearly labile.  The examiner noted that the Veteran made him feel pressured to complete the interview in a timely fashion because of his various circumstantial accounts.

On interview, the Veteran endorsed all the symptomatic criteria for PTSD, including re-experiencing symptoms and hyperarousal symptoms; however, the examiner noted that over the past few years the Veteran's treatment and most of his therapeutic work was focused on his panic attacks, agoraphobia, and marital discord, with repeated denials of any re-experiencing symptoms at least until he got to the VA in November 2007 when he really first reported his claim of a long history of distressing intrusive thoughts, recollections, and nightmares.  In short, the examiner felt that the Veteran's statements contradicted his medical history and so additional psychological testing was necessary.

The examiner requested that the Veteran undergo such testing to determine whether a diagnosis of PTSD was appropriate.  Nonetheless, he diagnosed Axis I panic attacks with agoraphobia rule out PTSD.  He assigned a GAF score of 54 as due to agoraphobia and a score of 66 as due to PTSD.  He concluded that the effects of PTSD were an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning.   He also found that the Veteran's psychosocial functioning status is quite good, despite his apparent subjective struggles with anxiety related symptoms.

A June 2008 Psychology Initial Evaluation Note and Addendum recorded the additional testing the Veteran underwent.  The Veteran arrived a little late to the appointment and was casually dressed.  He was friendly and cooperative.  His affect was eurythmic for the most part.  At times when describing what happened in Iraq he would get tearful and cry.  His speech was normal and logical.  At times he would anxiously ramble about a question or symptom he had.  He was oriented to person, place, and time.

The Veteran reported that on a daily basis he has nightmares about getting shot.  He gets flashbacks.  He gets startled easily.  He can't travel because he does not feel safe.  He hides a weapon under his bed for protection.  He has phobias related to fear of loss of control.  He has obsessive compulsive type rituals where he has to wipe himself precisely three times and he also has to have a can of pop or water with him wherever he is.  

The examiner administered the Minnesota Multiphasic Personality Inventory-2 and the civilian version of the PTSD Clinical Checklist.  The tests both suggested a diagnosis of PTSD.  He concluded that, although the Veteran's case was difficult to characterize, he does have PTSD.  The examiner did not assign a GAF score or comment on the severity of the PTSD.

In a January 2009 Psychiatry Note, the Veteran reported that he has been having less panic attacks for a while but watching the news or reading the newspaper can trigger episodes.  During panic attacks he gets sweaty palms and shortness of breath and sometimes fears he is going to die.  He also reported that he continues to have some obsessive traits like counting and following a set regiment while doing his morning activities of daily living.

In December 2009, the Veteran submitted his substantive appeal and a statement in support of his claim.  He alleged that prior to being placed on Zoloft and Klonopin his symptoms were much worse than as described by VA, and felt that he had occupational and social impairment with reduced reliability and productivity.  He was overeating and thinking that things would be easier if he was not around.  He had near continuous panic attacks and was depressed and had impaired impulse control.  He continued to say that after beginning his therapy his symptomatology improved but he was still having panic attacks, they were just less severe, and his memory was poor. 

The Veteran underwent another VA examination in February 2011 after he had returned to and separated from another period of active duty.  He appeared alert and generally calm.  He was easy to engage.  Speech was of a normal rate and coherent.  Affect was constricted in range.  Mood ranged from euthymic to depressed, and the Veteran was tearful at times during the interview.  His thought process was goal directed and adequately organized.  There were no psychotic features or suicidal or homicidal ideation.  Insight and judgment were adequate and short and long term memory was intact.

The examiner reviewed the Veteran's social history.  He found that the Veteran's parents are both alive and live together.  He has four brothers and one sister.  He has a very close and tight-knit family and has a good relationship with them.  He moved to Washington, DC, for work in 2010.  He is employed by the Air Force in supplies and procurement.  His first marriage ended in divorce after 5 or 6 years; he remarried 2 to 3 months ago.  As for hobbies, the Veteran enjoys playing hockey but at times misses games or practices because he is not able to handle the simulation.  He also likes to work out to help relieve tension in his life and he likes to travel, though he has done less of that lately.  The Veteran has been treated for his psychological disorders at the Dayton VA medical center since 2007.  He is prescribed Zoloft to be taken daily, and Klonopin is to be taken as needed.  He has no history of hospitalization and no active medical problems.

The Veteran reported that he has nightmares and trouble sleeping.  He has daily intrusive memories of Iraq, which cause him to have tingling and sweating and make it difficult for him to focus and concentrate.  At times, he gets so distracted that his memory is impaired.  He has anxiety and has feelings of sadness.  He reported that he tries not to talk about his experiences.  He is much less social than he used to be and it is difficult for him to trust people.  He feels detached from others in general.  He is more easily irritated and angry, and is very hypervigilent.  He gets startled by loud and sudden noises.  He has one close friend back in Ohio and is very close with his family but he has no close friends otherwise.

The examiner diagnosed Axis I PTSD and assigned a GAF score of 55-60.  He opined that the Veteran has moderate to severe social and occupational dysfunction, but the impairment is more so outside of work.  The disease is chronic.  Subsequent VA treatment records show continued treatment for PTSD.

Pursuant to the Board's April 2014 remand, the Veteran underwent another VA examination in October 2014.  The examiner reviewed the virtual claims file but not the paper claims file.  He arrived early, was casually dressed and well groomed.  He was fully alert and oriented three times.  He maintained good eye contact and was cooperative.  Speech was fluent.  Thought process was logical, coherent, and goal directed, with no evidence of a formal though disorder.  Content of thought was appropriate to context with no evidence of perceptual disturbance or delusional thinking.  Insight and judgment were intact.  Mood was described as "worried about how I will react talking about this stuff," with a normal range of affect which was congruent to mood and included tears and anxiety.  He denied suicidal and homicidal ideation.

The Veteran reported that he has now been married for 4 years.  His marital relationship is good but his wife does not understand his symptoms or distress.  He sometimes shuts her out.  He continues to have good communication with his parents but feels like he has a tendency to keep people at arm's length so he does not have to deal with them.  In general, he is less social and tends to avoid people.  For fun, he likes reading and going to the gym.  He will go shopping with his wife but cannot stay too long.  When they go to a restaurant he needs to be facing the door and he has to have a drink first in order to relax and have a good time.  

The Veteran reported that for the past two years he has worked as a contractor for the FBI.  Prior to that he was a contractor for the Air Force.  He stated that he changes jobs every few years because he worries that people will start to ask questions about why he leaves meetings suddenly and why he has to take so many breaks.  He reports panic attacks at work 3 to 4 times a year.  He reports memory problems and reduced productivity.  He states that he often feels overwhelmed even with small tasks.  He does have some friends at work but sometimes avoids them and never socializes with them outside the office.

After examination, the examiner noted all the symptoms that apply to the Veteran's PTSD.  He checked depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work.  The Veteran also reported that sometimes because of stress and anxiety his throat closes and he is unable to swallow or breathe.

The examiner did not assign a GAF score as the examination was conducted under the new DSM-5.  She did, however, conclude that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

Since the award of service connection, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD has approximated social and occupational impairment with reduced reliability and productivity, supportive of his current 50 percent rating, which is the initial rating since the award of service connection.  See 38 C.F.R. § 4.7.  This conclusion is supported by the February 2011 VA examination report, which characterized his PTSD as moderate to severe with a greater impact outside of the workplace and assigned a GAF score of 55-60 indicative of moderate severity.  This conclusion is also supported by the more recent October 2014 VA examination, which concluded that the Veteran's PTSD results in social and occupational impairment with reduced reliability and productivity.  The June 2008 VA examination report found the Veteran's PTSD to actually result in a lesser level of social and occupational impairment.  (The Board notes that for a portion of the rating period on appeal, the Veteran served on active duty, a time period for which compensation is not permitted.)

The Board has also considered the Veteran's December 2009 statements made in conjunction with his substantive appeal wherein he discussed the severity of his symptoms prior to being prescribed Zoloft and Klonopin.  He noted near continuous panic attacks and impaired impulse control.  As this period was prior to the effective date of service connection, it is not of primary concern for rating purposes.  In regards to the near continuous panic attacks, however, he did note that since becoming medicated his panic attacks were less severe.  Notably, the ameliorative effects of medication are expressly contemplated in the rating criteria for PTSD.  Cf. Jones v. Shinseki, 26 Vet. App. 56 (2012) (it is legal error to consider the ameliorative effects of medication on a veteran's disability where those effects are not explicitly contemplated by the rating criteria).

In reaching this conclusion, and in compliance with the Joint Motion, the Board has considered whether some of the Veteran's more serious symptoms warrant a higher 70 percent rating.  These include obsessive type rituals such as wiping himself three times, always having a can of pop or water with him, and counting and following a set regiment while doing his morning activities of daily living.  Other symptoms potentially include an inability to establish and maintain effective relationships, near-continuous panic or depression, and impaired impulse control.  The Board accepts that these symptoms are, in general, listed in the schedular rating criteria exemplary of a 70 percent rating. 

In assigning ratings for mental disorders, however, the Board is cognizant of the fact that while the symptoms listed in the rating schedule are exemplary of those to be expected of a particular rating, it is how those symptoms impact the level of occupational and social impairment that is the ultimate inquiry.  38 C.F.R. § 4.126(a).  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Here, the Veteran has not demonstrated to be impaired in speech or thought content, or to have delusions or suicidal or homicidal ideation.  While he is limited socially, he still maintains good relationships with his family, wife, and he also has friends at work, though he does not socialize with them outside of the office.  The Veteran's work has been impacted by having 3 to 4 panic attacks a year, having to take frequent breaks, having to occasionally leave meetings due to anxiety, and having to change jobs every few years.  Notwithstanding this occupational impact, the Veteran has maintained employment since service connection, first as a contract for the Air Force and currently as a contractor for the FBI.  He also returned to active duty during a portion of the rating period on appeal.  The Veteran has also received several VA examinations that considered these social and occupational impairments and found that his PTSD results in, at worst, social and occupational impairment with reduced reliability and productivity.  The Veteran's GAF scores since service connection have also ranged from 54 to 60, indicative of moderate symptomatology.  Thus, despite the presence of some symptoms listed in a higher rating, at no point since service connection has the evidence of record shown or approximated occupational and social impairment with deficiencies in most areas.  Accordingly, a higher 70 percent rating is not appropriate.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran's PTSD has also not approximated a 100 percent rating.  The Veteran reports none of the schedular examples of symptoms exemplifying such a rating.  While he is limited socially, he does maintain good relationships with his family, with his wife, and he has friends at work.  The Veteran has spent the past two years working as a contractor for the FBI and before that he was a contractor for the Air Force.  As such, he does not exhibit total occupational impairment.  A 100 percent rating for total social and occupational impairment is therefore not appropriate.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 50 percent rating for the entire period on appeal, no additional staged rating is warranted.

Additionally, the Board notes that the Veteran's mental disorder does not warrant referral for an extraschedular rating.  His service-connected PTSD symptoms are found in the ratings schedule and indicative of the 50 percent rating he is currently assigned.  Those symptoms that are more severe, and exemplary of a 70 percent rating, have been considered but they do not result in occupational or social impairment approximating a higher rating.  As the Veteran's symptoms are for the most part contained within the ratings schedule, he does not present symptoms that are so exceptional or unusual that they would render application of the rating schedule impractical.  The Veteran has reported a few symptoms that are not listed in the ratings schedule such as overeating and that sometimes because of stress and anxiety his throat closes and he is unable to swallow or breathe.  These symptoms however are consistent with the other symptoms the Veteran has exhibited that approximate a 50 percent rating (e.g., panic attacks).  The Veteran's symptoms have been accurately reflected by the schedular criteria, and this is particularly so given that the symptoms listed in the rating criteria are non-exhaustive and merely exemplary of the approximate level of impairment.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  This analysis complies with the Joint Motion as to this aspect of the claim.

In sum, the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for PTSD; there is no doubt to be resolved; and an increased initial rating for PTSD on a schedular basis is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  To this end, in October 2012 the Board remanded the respiratory claim and ordered that the Veteran be scheduled for a VA examination to determine the nature and etiology of his respiratory disorder.  The Veteran did not undergo a VA examination and it is unclear whether he received proper notification as the claims file does not contain a copy of the examination notification letter that should have been sent to the Veteran.  He has shown that he typically attends VA examinations as he attended the psychiatric examination in October 2014.  Accordingly, a remand is warranted to schedule a new VA examination and to clearly document in the file the notice sent to the Veteran regarding the scheduling of the examination.  

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his respiratory disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to diagnose all current respiratory disorders.  Assuming there is a present diagnosis of a respiratory disorder, the examiner is then to provide an opinion as to whether that disability is at least as likely as not (a 50 percent or greater probability) related to active service, including the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War.

In making these determinations, the examiner should consider and discuss the Veteran's lay statements and theories regarding in-service respiratory complaints, continuous symptoms since service, and that he progressively developed and associated respiratory symptoms during the years since active duty service in the Persian Gulf War.

The examination report must include a complete rationale for all opinions expressed.

2.  If the Veteran fails to report to the scheduled VA examination, include a copy of the notification that was sent to him in the claims file.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


